NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 08a0773n.06
                            Filed: December 19, 2008

                                          No. 07-3638

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ZI-MEI GUO,                                              )
                                                         )
       Petitioner,                                       )
                                                         )
v.                                                       )   ON PETITION FOR REVIEW OF A
                                                         )   FINAL ORDER OF THE BOARD OF
MICHAEL B. MUKASEY, Attorney General of the              )   IMMIGRATION APPEALS
United States,                                           )
                                                         )
       Respondent.                                       )
                                                         )
                                                         )



       Before: DAUGHTREY and KETHLEDGE, Circuit Judges; RESTANI, Judge.*


       KETHLEDGE, Circuit Judge. Petitioner Zi-Mei Guo (Guo), a female Chinese native and

citizen, petitions for review of the decision of the Board of Immigration Appeals (BIA) denying her

motion to reopen removal proceedings as untimely filed. We conclude that the BIA did not abuse

its discretion in denying Guo’s motion, and therefore deny her petition.

                                                I.

       On or about August 28, 2001, Guo attempted to gain entry into the United States through

Detroit, Michigan. She was deemed ineligible, and on November 19, 2001, the former Immigration



       *
        The Honorable Jane A. Restani, Chief Judge of the United States Court of International
Trade, sitting by designation.
No. 07-3638
Guo v. Mukasey

and Nationalization Service—now part of the Department of Homeland Security—served Guo with

a Notice to Appear (NTA). The NTA charged Guo with being removable as an immigrant not in

possession of a valid unexpired immigrant visa or other valid entry document, in violation of

§ 212(a)(7)(A)(i)(I) of the Immigration and Nationality Act, 8 U.S.C. § 1182(a)(7)(A)(i)(I).

       On December 10, 2001, Guo appeared before an Immigration Judge (IJ), admitted the charges

in the NTA, and conceded removability. On January 28, 2002, Guo applied for asylum, withholding

of removal, and protection under the Convention Against Torture. After a hearing on the issues, the

IJ found Guo to be incredible, denied her application, and ordered her removed to China. Guo

appealed to the BIA, which deferred to the IJ’s credibility determination and dismissed the appeal

on May 20, 2002. Guo did not file a petition for review of that decision.

       On March 19, 2007, Guo filed an untimely motion to reopen the decision, claiming that

country conditions in China had changed since her 2002 removal proceeding. Specifically, Guo

maintained that foreign-born children were now being counted for purposes of China’s one-child

policy (violation of which allegedly results in sterilization of the mother), and that she was the

mother of two children, born in the United States in 2003 and 2006. Additionally, Guo asserted that

she feared torture if removed to China as a result of her membership in a particular social group,

namely, “repatriated Chinese citizens.” Guo did not proffer supporting evidence for either claim;

instead, she asked the BIA to take administrative notice of documents it had previously considered.

See Shou Yung Guo v. Gonzalez, 463 F.3d 109 (2d Cir. 2006) (remanding case to BIA for

consideration of documents regarding China’s one-child policy); Lian v. Ashcroft, 379 F.3d 457 (7th



                                                -2-
No. 07-3638
Guo v. Mukasey

Cir. 2004) (remanding case to IJ for consideration of torture claim). Finally, Guo requested the BIA

reopen her removal proceedings sua sponte.

       On April 26, 2007, the BIA denied Guo’s petition as untimely filed. It held that the birth of

Guo’s children in the time since her removal proceeding was a change in personal circumstances

rather than evidence of changed country conditions in China. Additionally, the BIA did not consider

Guo’s torture claim because the documents discussed in Lian were available at the time of her 2002

removal proceeding. Moreover, the BIA stated that it would not engage in factfinding beyond taking

administrative notice of commonly known facts, and therefore did not consider the documents

discussed in Shou Yung Guo. The BIA also found that Guo failed to present the exceptional

circumstances required to support a sua sponte reopening.

       This petition for review followed.

                                                  II.

       We review the BIA’s denial of a motion to reopen for abuse of discretion. Fang Huang v.

Mukasey, 523 F.3d 640, 654 (6th Cir. 2008). “An abuse of discretion can be shown when the [BIA]

offers no rational explanation, inexplicably departs from established policies, or rests on an

impermissible basis such as invidious discrimination against a particular race or group.” Id. (internal

quotation marks, citations and alterations omitted).

       Generally, an alien may file only one motion to reopen removal proceedings, and must do

so within ninety days of the final administrative removal decision. 8 U.S.C. § 1229a(c)(7)(A) &

(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). This deadline is not enforced, however, with respect to

motions to reopen based on “changed circumstances arising in the country of nationality or in the

                                                 -3-
No. 07-3638
Guo v. Mukasey

country to which deportation has been ordered.” 8 C.F.R. § 1003.2(c)(3)(ii). Guo seeks to invoke

that exception here.



       The BIA held, however, that the birth of Guo’s two children in the United States in the time

since her removal proceedings constituted a change in personal circumstances rather than evidence

of changed country conditions. Binding precedent in this circuit requires us to agree. See Haddad

v. Gonzalez, 437 F.3d 515, 518 (6th Cir. 2006) (“Haddad’s divorce was a purely personal change in

circumstances that does not constitute changed conditions or circumstances in Jordan”). Other

circuits agree as well.     See id. at 519 (collecting cases holding that various familial

changes—divorce, birth of children, marriage, pregnancy, death of parents—are changes in personal

circumstances that fail to constitute changed country conditions).

       Therefore, Guo’s motion—filed almost five years after her removal proceedings—was

subject to the ninety-day time limit, and the BIA correctly denied it as untimely.

                                                III.

       For this reason, we deny the petition.




                                                -4-